COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER OF CONTINUING ABATEMENT

Appellate case name:           In the Interest of C.J., a Child

Appellate case number:         01-19-00704-CV

Trial court case number:       2018-00169J

Trial court:                   313th District Court of Harris County

        This is an accelerated appeal from an order terminating the parental rights of appellant,
S.W. On September 18, 2019, appellant filed a notice of appeal of the trial court’s September 5,
2019 “Final Decree for Termination.” See TEX. R. APP. P. 25.1, 26.1(b), 28.4. The appellate
record was due in this Court on September 30, 2019. See id. 4.1(a), 28.4, 35.1(b). A clerk’s record
was filed on October 1, 2019; however, a reporter’s record has not been filed.
        On January 28, 2020, we ordered that appellant could proceed with her appeal without
payment of court costs. See TEX. R. CIV. P. 145(c). And we directed the court reporter1 to file a
reporter’s record no later than 10 days from the date of our order. See TEX. R. APP. P. 28.4, 35.1(b).
        We also abated this appeal and remanded the case to the trial court with instructions to
appoint counsel to represent appellant on appeal and to have a supplemental clerk’s record
containing that appointment filed with the Clerk of this Court no later than 10 days from the date
of our order. See TEX. FAM. CODE ANN. § 107.013(a)(1), (d) (requiring court to appoint attorney
ad litem to represent “indigent parent of the child who responds in opposition to the termination”
of her parental rights); In re B.C., No. 19-0306, --- S.W.3d ---, 2019 WL 6972235, at *1–4 (Tex.
Dec. 20, 2019); In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (in order abating appeal for
appointment of counsel, holding Texas Family Code section 107.013 requires appointed counsel
to represent client through all proceedings through exhaustion of appeals unless good cause other
than the existence of a frivolous appeal is shown).
       To date, we have not received a reporter’s record or a supplemental clerk’s record reflecting
the appointment of counsel for appellant.
       We again ORDER the court reporter(s) to file a reporter’s record no later than 20 days
from the date of this order.2

1
       There appears to be two court reporters involved in this appeal, Kim Weidenheft and Stephanie
       Wilson.
2
       We note that while this case has been abated, court reporter Kim Weidenheft has filed a motion for
       extension of time.
         We also ORDER the trial court to appoint attorney Karlene Poll, without delay, to
represent appellant on appeal and to have a supplemental clerk’s record reflecting this appointment
filed in this appeal with the Clerk of this Court no later than 10 days from the date of this order.
Attorney Karlene Poll has indicated to this Court her desire to represent appellant on appeal and
has assured the Court that she will “proceed with minimal delay.” If the supplemental clerk’s
record is not timely filed, the Court may require the trial court judge to appear and show cause
why counsel has not been appointed and why the supplemental clerk’s record has not been filed.
        Because this appeal involves the termination of the parent-child relationship, the Court is
required to bring appellant’s appeal to final disposition within 180 days of September 18, 2019,
the date the notice of appeal was filed in this proceeding, so far as reasonably possible. See Tex.
R. Jud. Admin. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app. Thus, we request
that the aforementioned matters be expedited at all levels. Counsel’s brief will be due 20 days
from the date that counsel is appointed or the date that the reporter’s record is filed,
whichever is later. See TEX. R. APP. P. 28.4, 38.6(a).
        The appeal remains abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s
record is filed with the Clerk of this Court.


       It is so ORDERED.



Judge’s signature: ____/s/ Julie Countiss___
                     Acting individually  Acting for the Court

Date: ____February 10, 2020__




                                                 2